Citation Nr: 0120933	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits under the provisions of 
38 U.S.C.A. § 5121.  

4.  Entitlement to recognition of the veteran as a former 
POW.  


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army 
Forces in the Far East from December 1941 to May 1942 and 
from April 1945 to March 1946.  He died in July 1983.  The 
appellant brings this appeal as the veteran's surviving 
spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1985 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

The Board notes that the RO certified the issue of whether 
the appellant submitted new and material evidence sufficient 
to warrant reopening her claim of entitlement to service 
connection for the cause of the veteran's death.  According 
to the RO, its February 1985 decision became final in 
February 1986; however, only those decisions that are not 
appealed become final.  38 U.S.C.A. §  7105 (West 1991); 
38 C.F.R. §  20.1103 (2000).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  

A written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (2000).  

In this case, the appellant submitted a notice of 
disagreement in March 1985, in which she clearly indicated 
her disagreement and specifically requested appellate review.  
The RO, by letter dated in March 1985, reiterated its 
decision and advised the appellant that if she still wished 
to appeal she should complete and return the enclosed VA Form 
21-4138, Statement in Support of Claim.  The appellant 
complied with the March 1985 letter and, in June 1985, her 
completed VA Form 21-4138 was received by the RO.  Therefore, 
the Board finds that the RO's February 1985 decision did not 
become final.  38 U.S.C.A. §  7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.1103 (2000).  

Although the RO failed to furnish the appellant a statement 
of the case until August 1998, some 13 years after she 
submitted her notice of disagreement, the Board finds that 
said statement of the case properly advised the appellant of 
her rights and adequately discussed the underlying merits of 
her case.  Therefore, inasmuch as the appellant filed a 
timely substantive appeal, the Board finds that the issue of 
entitlement to service connection for the cause of the 
veteran's death is properly before us, and is ripe for 
decision.  

Also before the Board are an August and a December 1998 
rating decision of the RO, which denied the appellant's claim 
of entitlement to accrued benefits and dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318, 
respectively.  In addition, this appeal stems from an August 
1999 rating decision of the RO, which determined that the 
veteran was not entitled to recognition as a former prisoner 
of war (POW).  The appellant filed timely notices of 
disagreement as to those decisions.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  

The RO provided the appellant statements of the case for each 
of the issues identified above, and notification of her 
appellate rights.  The appellant perfected her appeal, and 
the issues were properly certified to the Board.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 
19.30, 20.302 (2000).  


FINDINGS OF FACT

1.  The cause of the veteran's death, in July 1983, according 
to the official certificate of death, was congestive heart 
failure.  

2.  At the time of his death, the veteran was service 
connected for residuals of shell fragment wounds to the right 
back, with postoperative wounds, involving Muscle Group II, 
evaluated as 20 percent disabling; and residuals of gunshot 
wounds to the right back, postoperative, involving Muscle 
Group XX, evaluated as zero percent disabling 
(noncompensable).

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.

4.  The evidence of record does not show that the veteran was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability that was rated 
totally disabling, on either a schedular or extraschedular 
basis, for a period of 10 years immediately preceding his 
death.  

5.  The veteran did not have a claim for VA benefits pending 
on the date of his death.

6.  The service department verified the veteran's service as 
the following: Beleaguered from December 15, 1941, to May 6, 
1942; Missing from May 7, 1942, to May 9, 1942; No-Casualty 
Status from May 10, 1942, to April 28, 1945; and Regular 
Philippine Army Service from April 29, 1942, to March 10, 
1946.  

7.  The period of time during which the appellant claims the 
veteran was a prisoner of war was between his periods of 
service.

8.  The preponderance of the competent and probative evidence 
shows that the veteran was not a prisoner of war during a 
creditable period of service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. § 
5107); 38 C.F.R. § 3.312 (2000).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318 is not established.  38 U.S.C.A. §§ 1318, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. § 
5107); 38 C.F.R. § 3.22 (as in effect prior to January 21, 
2000).  

3.  The criteria by which benefits may be awarded, for 
accrued benefits purposes, are not met.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 (2000).  

4.  The veteran was not entitled to recognition as a former 
prisoner of war (POW) for VA purposes.  38 U.S.C.A. § 101(32) 
(West 1991); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203 (2000); VAOPGCPREC 14-94 
(June 8, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records reveal no complaint or diagnosis of, and no 
treatment for, any cardiovascular disease in service.  The 
veteran's file contained the Award of a Wounded Soldier's 
Medal, based upon the affidavit of Major L.L., who treated 
him when the injuries occurred.  

In August 1961, the RO granted the veteran service connection 
for residuals of a shell fragment wound with a healed scar on 
his back and postoperative wound, involving Muscle Group II; 
he was assigned an evaluation of 20 percent.  The RO also 
granted service connection for residuals of gunshot wounds to 
the back with a healed scar, involving Muscle Group XX, and 
assigned a noncompensable evaluation.  

The veteran died in July 1983.  According to his death 
certificate, the cause of death was congestive heart failure.  
No secondary or contributing cause of death was listed.  The 
certifying physician indicated that he had been treating the 
veteran for his congestive heart disease for nine days 
preceding his death.  

In March 1984 the appellant wrote a letter to the RO in which 
she asserted that the cause of the veteran's death was 
service connected.  The RO replied later that month, stating 
that the widow had no probable entitlement to death benefits 
because the evidence of record did not show that the 
veteran's death had been due to his military service.  In 
October 1984, the appellant wrote the RO another letter in 
response, contending that she was entitled to service 
connection for the cause of the veteran's death because there 
had been a piece of shrapnel embedded in his back.  The RO 
replied later that month that, if she desired a formal 
determination of her entitlement to death benefits, she 
should submit a completed VA Form 21-534, a copy of which the 
RO enclosed for her use.

The RO received the appellant's VA Form 21-534, Application 
for Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child (Including Accrued Benefits and 
Death Compensation, where Applicable), in January 1985.  In a 
rating decision dated in February 1985, the RO denied service 
connection for the veteran's cause of death, and so notified 
her in a letter which included discussion of her appellate 
rights.

The appellant submitted a letter indicating her disagreement 
with the February 1985 rating decision, in March 1985.  She 
espoused a belief that the benefits the veteran had been 
receiving during his lifetime should, through succession, 
automatically inure to the benefit of her, as his wife.  By 
letter dated in March 1985, the RO explained to the appellant 
that she was not entitled to dependency and indemnity 
compensation because there was no evidence that the veteran's 
death had been caused by his service-connected disabilities, 
that she was not entitled to non-service-connected death 
pension because the veteran's service did not qualify for 
that benefit, and that benefits her husband had been 
receiving during his lifetime could not be automatically 
transferred to her.  A VA Form 21-4138, Statement in Support 
of Claim, was enclosed, and the appellant was instructed to 
complete it if she wished to continue her disagreement with 
the February 1985 rating decision.  The completed form was 
received by the RO in June 1985.  Therein, the appellant 
contended that the veteran's in-service wounds, and the 
stresses and pressures he had undergone, including combat 
with the enemy, had aggravated his sickness and led to his 
untimely death.

In July 1985 the RO issued another letter to the appellant, 
which simply stated that her claim had been considered 
"under the provisions of all existing laws and 
regulations," yet remained denied.  The RO enclosed a VA 
Form 1-4107a, Notice of Procedural and Appellate Rights.

In July 1986 the appellant submitted another letter, dated in 
June 1986, in which she specifically requested the "forms 
for appeal" so that her case could be sent to the Board for 
appellate review.  The RO, in a letter dated in January 1987, 
notified the appellant that she had failed to timely appeal 
the February 1985 rating decision.  According to the letter, 
the RO's determination had become final and it was "no 
longer appealable."  

The appellant continued to submit letters requesting 
reconsideration and appellate review, from July 1986 to July 
1996.  Each time the RO responded with a letter that 
reiterated its findings, continued its denial, and insisted 
that the appellant must submit new and material evidence in 
order to have her claim reviewed.  In July 1996 the appellant 
began to claim that the veteran was entitled to recognition 
by VA as a former POW.  

The RO sent a letter, dated in November 1997, requesting more 
information regarding the veteran's status as a POW and the 
appellant's cause-of-death claim.  The appellant responded in 
February 1998, at which time she indicated the veteran was a 
POW sometime in 1944.  At that time, the appellant also 
submitted authorization for the release of medical 
information from two private medical facilities.  By letters 
dated in March 1998 the RO requested production of all 
records regarding treatment of the veteran at both 
facilities.  In April 1998, the RO received a letter from one 
of the facilities, which indicated that it did not have any 
records of treatment for the veteran.  The other facility 
never responded.  

In June 1998 the RO issued a rating decision in which it 
determined that new and material evidence had not been 
submitted to warrant reopening the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed notice of disagreement 
in July 1998, and the RO issued a statement of the case in 
August 1998.  Later in August 1998 the RO issued a letter to 
the appellant, advising her that her claim of entitlement to 
accrued benefits was denied.  The appellant submitted a 
notice of disagreement as to that letter in September 1998, 
and the RO issued a statement of the case in October 1998.  
In December 1998 the RO received the appellant's substantive 
appeal to the issues of accrued benefits and service 
connection for the cause of the veteran's death.  At that 
time, she requested a hearing before the Board in Washington, 
DC.  

The RO issued a rating decision in December 1998, which 
denied the appellant entitlement to DIC under 38 U.S.C.A. 
§ 1318.  In March 1999 the appellant withdrew her request for 
a hearing.

The appellant provided information in May 1999 regarding the 
veteran's status as a POW.  According to her statement, the 
veteran had informed her that he was taken captive sometime 
in 1942 and was detained until his escape "sometime in the 
last quarter" of 1942.  She was unable to provide any 
identifying information as to any of the men who might have 
been held captive with the veteran.  In a letter to the 
appellant in October 2000, the RO advised her that the late 
veteran was not entitled to recognition as a former POW.  The 
appellant filed a notice of disagreement in February 2001, 
and the RO subsequently issued a statement of the case.  

Analysis

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (2000).  As noted above, recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the appellant's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of evidence appears to 
be complete.  By virtue of the various letters issued from 
March 1985 to April 1996 and the SOC's provided by the RO in 
August and October 1998, and May 2001, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate her claim.  Likewise, it appears 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder, and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

I.  Service Connection for Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

In the present case, the death certificate identified the 
veteran's cause of death as congestive heart failure.  
According to the certifying physician, the veteran was ill 
for nine days preceding his death and there were no other 
significant conditions that contributed to his death.  

Service records did not reveal any diagnosis of or treatment 
for any cardiovascular disease or disability in service.  
During his lifetime, the veteran was only service-connected 
for residuals of gunshot and shell fragment wounds to his 
back, which were rated as noncompensable and 20 percent 
disabling, respectively.  There was no indication that these 
wounds involved the heart or other vital organs.  While the 
Board understands the appellant's sincere contention that the 
veteran's service-connected disabilities caused his death, 
the record does not contain, and she has not provided or 
identified, any evidence of indicative of such a correlation.  
Under the law, she is not considered capable of opining on 
matters requiring medical knowledge, such as medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board finds her opinion 
regarding the etiology of the veteran's death to be of no 
probative value.

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the competent evidence of 
record reveals that the veteran's death was the result of 
congestive heart failure, with an onset just nine days 
before, not his service-connected disabilities.  Therefore, 
the appellant is not entitled to service connection for the 
cause of his death.  See 38 C.F.R. § 3.312; see also Lathan 
v. Brown, supra.  

II.  DIC under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to law, benefits are payable to the 
surviving spouse of a deceased veteran, in the same manner as 
if the death were service connected, if the veteran died not 
as the result of the veteran's own willful misconduct, and if 
the veteran was either in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22.  The service-connected 
disabilities must have been either continuously rated totally 
disabling for ten or more years immediately preceding death 
or continuously rated totally disabling for at least five 
years from the date of the veteran's separation from service.  
Id.  The total rating may be either schedular or based upon 
unemployability.  38 C.F.R. § 3.22.

Except with respect to benefits under the provisions of 38 
U.S.C.A. 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.

The Board notes that, during the pendency of the appellant's 
appeal, VA promulgated changes to 38 C.F.R. § 3.22.  See 65 
Fed. Reg. 3,388 (2000) (effective Jan. 21, 2000).  The 
amendments clarified the meaning of "entitled to receive 
compensation" for purposes of that section.  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, such amendments may not be applied 
prior to the stated effective date.  See 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.

To the extent that the amendments are arguably more 
restrictive, the Board finds that the previous version of 38 
C.F.R. § 3.22 is more favorable to the appellant; thus, it 
will be applied in this case.  See Karnas, 1 Vet. App. at 
313.  Therefore, the appellant will not be prejudiced by the 
Board's current consideration of her claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In this case, the veteran's service ended in March 1946.  At 
the time of his death in July 1983, he was service connected 
for residuals of a shell fragment wound and gunshot wound to 
his back, which were evaluated as 20 percent disabling and 
noncompensable, respectively.  There is no evidence that the 
veteran was unemployed or incapable of employment at the time 
of his death as a result of his service-connected 
disabilities.  In other words, for the period prior to his 
death, the veteran was not rated, or ratable, as totally 
disabled as result of a service-connected disability.  Thus, 
the criteria specified in the statute to qualify the veteran 
for purposes of applying 38 U.S.C.A. § 1318 are not 
satisfied.  Accordingly, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, supra (where the law, not 
the evidence, is dispositive, the appeal should be terminated 
for lack of legal merit or entitlement).

The Board acknowledges that, in some cases, an appellant is 
entitled to demonstrate that the veteran hypothetically would 
have been entitled to a 100 percent disability rating based 
on the evidence in the claims folder or in VA's custody prior 
to the veteran's death.  Carpenter v. West, 11 Vet. App. 140, 
145 (1998) (quoting Green v. Brown, 10 Vet. App. 111, 118 
(1997)).  In the present case, the record does not contain, 
and the appellant has not provided or identified, any 
evidence that the veteran would have been entitled to a 100 
percent disability rating.  More specifically, the appellant 
has not submitted or identified any medical records, which 
demonstrate that the veteran was totally disabled.  

III.  Accrued Benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in the file at the time of the veteran's 
death which were due and unpaid for a period of two years 
preceding the veteran's death.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that the veteran must have had a claim pending 
at the time of his death for such benefits, or else be 
entitled to them under an existing rating or decision, in 
order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the present case, the Board does not find, and the 
appellant does not appear to contend, that, at the time of 
his death, the veteran had a claim pending for benefits 
administered by VA.  As discussed above, the veteran was 
service-connected for residuals of shell fragment and gunshot 
wounds; however the record does not indicate, and the 
appellant does not appear to contend, that there were 
benefits due and unpaid at the time of his death.  In 
addition, the appellant did not claim entitlement to any such 
benefits until 1998, some 15 years after the death of the 
veteran.  Therefore, the Board finds that the appellant's 
claim for accrued benefits must be denied as a matter of law.  
See 38 C.F.R. § 3.1000 (2000); see also Sabonis v. Brown, 
supra.  

IV.  POW Status

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the military, naval, or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  In the case of detention or internment 
by an enemy government or its agents, VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war, unless a 
reasonable basis exists for questioning it.  However, the 
provisions of 38 C.F.R. § 3.1(y)(1) do not require VA to 
follow a service department's finding that a veteran was not 
a POW.  See Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  
The Board may plausibly find that a veteran was not a POW 
during service if service department records do not reflect 
that he or she was a POW and if the dates of alleged POW 
status in the evidence vary considerably.  Id.

38 C.F.R. § 3.1(m), in part, defines "in line of duty" as 
during a period of active military, naval, or air service.

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  See 38 U.S.C.A. § 1112(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.309(c) (2000).

The appellant submitted a Philippine Army Discharge 
Certificate that reflects service from December 1941 to March 
1945.  The Affidavit for Philippine Army Personnel reflects 
that the appellant was called to duty on July 11, 1941.  He 
was inducted in the USAFFE on December 15, 1941.  He was 
captured on May 28, 1942, and released on June 25, 1944.  
However, the service department verified the appellant's 
service as "beleaguered" from December 15, 1941, to May 6, 
1942; "missing" from May 7, 1942, to May 9, 1942; "no 
casualty status" from May 10, 1942, to April 28, 1945; and 
regular PA (Philippine Army) service from April 29, 1945, to 
March 10, 1946.  It specifically noted that the veteran's 
alleged POW status from May 10, 1942, to June 26, 1944, was 
"not supported."  

Inasmuch as the service department records do not reflect 
that the veteran was a POW and the appellant has not 
submitted any documents, to include statements from comrades 
similarly interned at that time, that contain information as 
to whether the veteran was a POW during the period of service 
certified by the service department, or for any other period, 
the Board finds that the veteran is not entitled to 
recognition as a former POW.  See Manibog v. Brown, supra.  
The Board further notes that POW microfiche records do not 
bear the veteran's name for the period from May 1942 to June 
1944.

In closing, the Board wishes to express sympathy for the 
appellant's loss of her husband, and also our appreciation of 
her sincerity in pursuing these claims.  However, the Board 
must decide cases based upon the facts and the law currently 
in effect, and not upon sympathy.  We have considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (old and new versions) and 38 C.F.R. 
§ 3.102, but the Board does not find the evidence is of such 
approximate balance as to warrant its application.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, for 
DIC benefits under 38 U.S.C.A. § 1318, for accrued benefits 
under 38 U.S.C.A. § 5121, and for recognition of the veteran 
as a former POW.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.  

Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 5121 is denied.  

Entitlement to recognition as a former POW is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

